Merrick, J.
It is settled by the verdict, as well as now conceded by the parties, that there never was any natural stream from the land of the plaintiff to and across the land of the defendant, nor any artificial channel for the passage of water other than that which was constructed there by Thaddeus Smith for his own convenience and advantage. To the use of this chan*148nel, thus constructed by him for his own purposes only, the plaintiff claims to have acquired an absolute right, and to have become legally entitled, because it existed when his land was conveyed to him by Charles P. Phelps, and the water has ever since and for more than twenty years continued to flow through the same without interruption.
A right to an easement of that kind in the land of another may undoubtedly be acquired by the actual enjoyment of it, provided that the enjoyment is adverse, uninterrupted and of sufficient continuance and duration. But the use, the adverse possession and uninterrupted enjoyment, which are facts necessary to establish the right, must be shown by competent and satisfactory evidence, and are therefore necessarily open to denial, contradiction and disproof by the party against whom they are asserted. The actual exercise or enjoyment of the right contended for may be prima facie evidence of prescription, and therefore, if uncontrolled, sufficient to show title to the easement which is claimed. Dare v. Heathcote, 36 Eng. Law & Eq. 564. But it is after all only evidence which may be encountered and controlled by accompanying facts and circumstances, or by proof derived from other and distinct sources. Gray v. Bond, 2 Brod. & Bing. 667. In Livett v. Wilson, 3 Bing. 115, Chief Justice Best, in delivering the opinion of the court, said he would not dispute that if there had been an uninterrupted usage for twenty years, the jury would be authorized to presume that it originated in a deed ; that they might, not that they must, presume it; and that if circumstances were disclosed in the evidence, inconsistent with such presumption, they were to be weighed and considered in coming to a decision. So in another case, where the original possession was accounted for, it was held, that it was a question for the jury to say whether the continuance was to be attributed to want of care and attention on the part of the owner, or to the fact of a conveyance having been made on a title acquired. Doe v. Reed, 5 B. & Ald. 232. So in this commonwealth it has been expressly determined, that in order to make the use of an easement in another’s land for twenty years conclusive of the right, it is *149incumbent upon the party who claims it to prove that the use was adverse, uninterrupted, and with the knowledge and acquiescence of the owner of the land ; and that each of these qualities or ingredients essential to the maintenance of the claim is open to contradiction and liable to be disproved. Sargent v. Ballard, 9 Pick. 251. White v. Boring, 24 Pick. 319. Stevens v. Taft, ante, 33.
In the present case therefore the judge who presided at the trial very properly refused to rule, in conformity to the request of the plaintiff’s counsel, that the plaintiff had acquired a prescriptive right to the use of the channel dug on the defendant’s-land, by the mere flowing of the water through it from his own for a period of twenty years, without regard to the accompanying facts and the other evidence in the case. That evidence tended directly to prove that there had never been any adverse use of the channel by the plaintiff; but that it was originally constructed and always afterwards maintained by Thaddeus Smith in his own way and for his own purposes, and without any acquiescence in or knowledge of any claim or pretence of claim of' right set up to its enjoyment by the plaintiff. And the j ury were with equal propriety and correctness advised, that if Thaddeus Smith dug and constructed the whole of the new channel for his own exclusive benefit and advantage and with the consent of Charles P. Phelps, who then owned the land east of the highway and who made no claim of right to use it for himself, the flowing of the water through it and over the defendant’s land must be considered to have been afterwards permis sive and in accordance with the original agreement of the parties, until the plaintiff asserted some claim or exercised some right indicating that he made or intended to assert a claim adverse to the right of the defendant or of his predecessors. The law presumes, where the existence of a personal relation or a partit ular state of things has been established by proof, that it continues to exist as before until the contrary is shown, or until a different presumption arises from the nature of the subject in question. 1 Greenl. Ev. § 46. ' Exceptions overruled.